PER CURIAM.
At issue in this workers’ compensation ease is appellant’s entitlement to wage-loss benefits during certain periods before and after termination of his employment with appellee CTL Distribution. We affirm that portion of the order on appeal awarding wage-loss based upon deemed earnings from August 28,1994, to October 31,1994, because that award is supported by competent substantial evidence. The employer concedes, however, that deemed earnings may not be properly applied to wage-loss for periods of time after October 31, 1994. Accordingly, the allowance of deemed earnings for those periods after October 31, 1994, is reversed and the case is remanded for further proceedings.
KAHN, J., and SMITH, Senior Judge, concur.
ERVIN, J., concurs and dissents with written opinion.